Citation Nr: 0005417	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-11 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

!.  Entitlement to service connection for a somatic disorder 
as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran served on active duty from July 1945 to January 
1947.

In February 1997 the Board of Veterans' Appeals (Board) 
granted entitlement to service connection for degenerative 
joint disease of the knees as secondary to service-connected 
residuals of a fractured left ankle.

The veteran and his wife presented testimony before a Hearing 
Officer at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas in early April 1998, a 
transcript of which has been associated with the claims file.

In late April 1998 the RO implemented the Board's February 
1997 decision by issuing a rating decision reflecting service 
connection for degenerative joint disease of the right knee 
and left knee as secondary to the service-connected residuals 
of a fractured left ankle with assignment of a 20 percent 
evaluation for each knee.  The RO also denied entitlement to 
service connection for a somatic disorder as secondary to 
service-connected disabilities of the knees and left ankle, 
an increased evaluation for residuals of a fractured left 
ankle, and a TDIU.  In May 1998 the veteran appealed only 
that portion of the April 1998 rating decision wherein the RO 
denied entitlement to service connection for a somatic 
disorder as secondary to service-connected disabilities.

In August 1998 the RO affirmed the denial of entitlement to a 
TDIU.

In October 1999 the veteran and his wife presented testimony 
before the undersigned Member of the Board at a hearing held 
at the RO, a transcript of which has been associated with the 
claims file.

The case has been forwarded to the Board for appellate 
review.

The issue of entitlement to a TDIU is addressed in the remand 
portion of this decision.


FINDING OF FACT

The claim of entitlement to service connection for a somatic 
disorder as secondary to service-connected disabilities is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a somatic 
disorder as secondary to service-connected disabilities is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection has been granted for residuals of a 
fracture left ankle, evaluated as 30 percent disabling; 
degenerative joint disease of the right knee, evaluated as 20 
percent disabling; degenerative joint disease of the left 
knee, evaluated as 20 percent disabling; and bilateral 
dermatophytosis, evaluated as noncompensable.  The combined 
schedular evaluation is 60 percent (bilateral factor 
considered).

On file is a clinical report dated in March 1997 from DAS, 
Ph.D.  Dr. DAS advised that psychological testing reflected 
somatic preoccupation scales were elevated, consistent with 
the veteran's concerns over his general medical condition.

The veteran and his wife presented testimony before a Hearing 
Officer at the RO in April 1998.  A transcript of the 
testimony has been associated with the claims file.  It was 
argued that the veteran had developed a somatoform type 
disorder as secondary to his service-connected disabilities.

The veteran and his wife presented testimony before the 
undersigned Member of the Board at a hearing held at the RO 
in October 1999.  A transcript of the testimony has been 
associated with the claims file.  While it was clear that the 
veteran was claiming service connection for a somatic 
disorder as secondary to his service-connected disabilities, 
the focus of the testimony was on the issue of entitlement to 
a TDIU.

Recently associated with the claims file was a substantial 
quantity of treatment reports previously dated which are 
primarily referable to unrelated disorders not the subject of 
the current appeal.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).



The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heurer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303(d) (1999).

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999);  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether  a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for a somatic disorder as secondary to his 
service-connected disabilities must be denied as not well 
grounded.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is possible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.




Turning to the veteran's claim of entitlement to service 
connection for a somatic disorder as secondary to his 
service-connected disabilities, the Board notes that there is 
no competent medical evidence of record showing that the 
veteran has a chronic acquired somatic disorder, much less 
one linked to his service-connected disabilities.  

In this regard, the Board notes that the medical evidence 
submitted is from a private psychologist who merely stated 
that testing revealed somatic concerns on the veteran's part 
over his general medical condition.  The private psychologist 
did not even diagnose a chronic acquired somatic disorder, 
much less one as secondary to the veteran's service-connected 
disabilities.

There is no competent medical evidence of record linking any 
somatic disorder that may exist to the veteran's service-
connected disabilities.  In other words, the veteran's claim 
is predicated on his own unsubstantiated lay opinion.  The 
veteran is clearly making an assertion which is beyond his 
competence to make.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  The veteran does not have the competence of a 
medically trained health care professional to express an 
opinion as to diagnosis and/or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu, King.  

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
of entitlement to service connection for a somatic disorder 
as secondary to his service-connected disabilities must be 
denied as not well grounded.





As the veteran's claim of entitlement to service connection 
for a somatic disorder as secondary to his service-connected 
disabilities is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.

Because the veteran has not submitted a well grounded claim 
of service connection for a somatic disorder as secondary to 
his service-connected disabilities, VA is under no obligation 
to assist him in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The Board is cognizant, 
however, that the Court has held VA may have an obligation 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete a claim.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996).  

The Court has held that the section 5103(a) duty requires 
that, when a claimant identifies medical evidence that may 
complete an application but is not in the possession of VA, 
VA must advise the claimant to attempt to obtain that 
evidence.  Brewer v. West, 11 Vet. App. 228 (1998).  In this 
case, the record indicates that the veteran has not 
identified any such evidence.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a somatic disorder as 
secondary to service-connected disabilities, the appeal is 
denied.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Upon review of the record, the Board concludes that the 
veteran's claim for a TDIU is well grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran's assertions concerning the severity of 
his service-connected disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for a TDIU is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

As the Board noted earlier, the veteran is service-connected 
for residuals of a fracture of the left ankle, degenerative 
joint disease of both knees, and bilateral dermatophytosis.  
The diagnostic codes utilized, and those that may be applied 
in rating the veteran's orthopedic disabilities involve 
limitation of motion.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  



The most recent VA orthopedic examination on file was 
conducted in April 1997.  Such examination did not adequately 
address functional loss due to pain in the service-connected 
orthopedic disabilities which is the heart of the veteran's 
argument wherein he states his service-connected disabilities 
have rendered him unemployable.  In this regard he pointed 
out that his award of Social Security Disability benefits was 
predicated on his degenerative joint disease.  The record of 
the grant of benefits shows that degenerative joint disease 
was reported in the cervical spine as well.  Such 
determination is from 1981.

The record therefore raises an inextricably intertwined claim 
of service connection for degenerative joint disease in any 
other joint of the body that may be part of an overall 
arthritic process or secondary to the service-connected 
bilateral knee degenerative joint disease.  A contemporary, 
comprehensive VA orthopedic examination to ascertain the 
nature of the veteran's degenerative disease process and to 
address the Johnson and DeLuca concerns would materially 
assist in the adjudication of the veteran's appeal.

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  Also, a VA examiner has not addressed 
the issue as to whether service-connected disabilities per se 
account for unemployability of the veteran.  

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a);  38 C.F.R. § 3.103(a) (1999), the 
Board is deferring adjudication of the remainder of the 
appeal pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his service-
connected orthopedic and dermatological 
disabilities.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.

3.  The RO should arrange for a VA 
orthopneic examination of the veteran by 
a VA orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the nature and extent of 
severity of his service-connected left 
ankle, bilateral knee, and dermatological 
disabilities as they impact on his 
ability to work, and whether arthritis, 
if found in any other joint, is part and 
parcel of the disease process for which 
service-connected has been granted or is 
linked on a secondary basis to the 
service-connected disabilities.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  




Any further indicated special studies, to 
include, with the consent of the veteran, 
x-rays of multiple joints should be 
conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive ranges of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected left ankle and bilateral knee 
disabilities, in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Do the service-connected left 
ankle and bilateral knee disabilities 
involve only the joint structure, or 
do they also involve the muscles and 
nerves?

(b) Do the service-connected 
disabilities cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.






(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, muscle 
atrophy attributable to the service-
connected disabilities, the presence 
or absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected disability, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected disabilities, and if such 
overlap exists, the degree to which 
the nonservice-connected problem 
creates functional impairment caused 
by the service-connected disability.  
If the functional impairment created 
by the nonservice-connected problem 
cannot be dissociated, the examiner 
should so indicate.

The examiner should examine the veteran 
as to the nature and extent of severity 
of his bilateral dermatophytosis and 
comment upon this disability's disabling 
manifestations, if any.  

The examiner must be requested to express 
an opinion as to whether arthritis of the 
cervical spine and/or any other joints 
found on examination is part of an 
overall systemic body process which 
cannot be separated from the service-
connected bilateral knee degenerative 
joint disease.  If no such relationship 
is determined to exist, the examiner must 
express an opinion as to whether the 
service-connected left ankle and 
bilateral knee disabilities aggravate any 
other nonservice-connected joint 
degenerative joint disease.  

If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:  (1) The 
baseline manifestations which are due to 
the effects of nonservice-connected 
degenerative joint disease in other 
joints; (2) The increased manifestations 
which, in the examiner's opinion, are 
proximately due to service-connected left 
ankle and bilateral knee disabilities 
based on medical considerations; and (3) 
The medical considerations supporting an 
opinion that increased manifestations of 
nonservice-connected degenerative joint 
disease of other joints is proximately 
due to the service-connected left ankle 
and bilateral knee disabilities.  

The examiner must also express an opinion 
on the impact of the veteran's service-
connected disabilities on his ability to 
work.  

The examiner must express an opinion as 
to whether the service-connected 
disabilities of the left ankle and knees, 
and bilateral dermatophytosis have 
rendered the veteran unemployable for VA 
compensation purposes.  

Any opinions expressed must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the inextricably intertwined issue of 
service connection for degenerative joint 
disease in other joints, and readjudicate 
the issue of entitlement to a TDIU.

If the benefits requested on appeal, for which a timely 
notice of disagreement has been filed, are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

